The decision of this court dated October 10, 1957 is recalled and the order entered thereon on the 10th day of October, 1957 is vacated, and the motion of the defendants-respondents-appellants for an extension of time to answer or make any motion with respect to the amended complaint is granted only insofar as to extend the time of said defendants-respondents-appellants to answer or move with respect to the amended complaint until 10 days after the date of the entry of the order. In all other respects, the motion is denied. Concur — Breitel, J. P., Botein, Frank, Valente and McNally, JJ. [See ante, p. 861.]